Citation Nr: 0819715	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  07-24 383A	)	DATE
	)
	)


THE ISSUE

Whether an April 1985 decision of the Board of Veterans' 
Appeals, that denied service connection for an acquired 
psychiatric disorder, should be revised or reversed on the 
basis of clear and unmistakable error (CUE).

(The issue of entitlement to an effective date earlier than 
January 30, 1992, for the grant of service connection for 
schizophrenia, paranoid type, is addressed in a separate 
Board decision.)






ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The veteran served on active duty from March 1969 to May 
1971.

In September 2005, the veteran submitted a motion to revise 
or reverse, on the basis of CUE, an April 1, 1985, Board 
decision, wherein the Board denied service connection for an 
acquired psychiatric disorder.  See 38 U.S.C.A. §§ 5109A and 
7111; 38 C.F.R. §§ 20.1400, 20.1403.

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested.  See 38 
U.S.C. § 7111(e).  Thus, as noted on the title page of this 
decision, the claim of entitlement to an effective date 
earlier than January 30, 1992, for the grant of service 
connection for schizophrenia, paranoid type, is addressed in 
a separate decision.


FINDINGS OF FACT

1.  In April 1, 1985, the Board denied service connection for 
an acquired psychiatric disorder.

2.  The April 1, 1985, Board decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the April 1, 1985, 
Board decision which denied entitlement to service connection 
for hypertension on the basis of CUE have not been met.  38 
U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1400, 20.1402, 
20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process.").  The 
Board therefore finds that the provisions of the VCAA, and 
its implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the April 1, 1985, Board 
decision on appeal.

The veteran has alleged CUE in an April 1, 1985, Board 
decision, wherein the Board denied service connection for an 
acquired psychiatric disorder.  A decision issued by the 
Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 
20.1100, 20.1104(a)(1).  Previous determinations of the Board 
that are final and binding, including decisions of the degree 
of disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, however, the 
prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision.  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an 
alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).

The fact that medical knowledge was not advanced to its 
current state may not form the basis for a valid claim of 
CUE, because it is premised upon facts that were not then of 
record.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

Moreover, the error must be one that would have manifestly 
changed the outcome at the time it was made.  Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993). 
A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

CUE is determined by the following three criteria:  (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 
310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 
(Fed. Cir. 1999) (to prove the existence of CUE as set forth 
in 38 C.F.R. § 3.105(a), the claimant must show that an 
outcome-determinative error occurred, that is, an error that 
would manifestly change the outcome of a prior decision).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

In December 1971, the veteran submitted a claims of service 
connection for a stomach and intestinal disorder, frequent 
headaches, welding flesh burns, eye injury, and non-specific 
urinary infection.  At that time, the record included the 
service medical records, VA outpatient reports, and a May 
1972 VA examination report.

Service medical records included clinical evaluations, dated 
in March 1969 and January 1970, that determined the veteran 
was within normal limits psychiatrically.  The veteran 
presented with complaints of nervousness on only one occasion 
during service.  In August 1970, the veteran presented with 
complaints of nervousness, dizziness, and nausea.  He alleged 
that his nervous condition had resulted in anorexia and 
weakness, for the previous two to three weeks.  He denied any 
difficulties with shipmates that he worked for or with; 
however, he admitted to worrying about his family.  The 
veteran was administratively discharged in May 1971.  At that 
time, he submitted that he had experienced frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.  The examiner indicated that the veteran 
experienced sleeping and nervous problems.

VA outpatient reports demonstrated that the veteran presented 
complaining of losing 20 pounds in the previous six months, 
nausea, and tightness in his chest, in September 1971.  He 
also submitted that he experienced frequent headaches and 
worried on occasion.  In December 1971, the veteran was 
hospitalized after a chronic bout of alcoholism; the veteran 
admitted to drinking heavily over the prior five years.

In May 1971, the RO found that the service medical records 
demonstrated no complaints, treatment or diagnosis of a 
nervous condition and there was no evidence of a nexus to 
service in the record.  The veteran did not initiate an 
appeal with respect to the May 1971 rating action.  
Therefore, that decision became final.  38 U.S.C.A. § 7105.

In December 1975, the veteran resubmitted a claim of service 
connection for a mental disorder, characterized by 
nervousness.  He indicated that he could not get along with 
other people.  Associated VA treatment records demonstrated 
that he was hospitalized from November 1975 to January 1976 
and was diagnosed as having paranoid-type schizophrenia.  In 
February 1976, the RO denied service connection for a mental 
disorder.  The RO reasoned that the service medical records 
were negative as to complaints or a diagnosis of a nervous 
condition and the diagnosed condition of paranoid type 
schizophrenia was too remote from active duty to be related 
in any way to service.

In July 1977, the RO received an additional claim of 
entitlement to service connection for a nervous disorder, 
schizophrenic reaction.  Associated VA treatment records 
indicated that the veteran was hospitalized from June 1977 to 
August 1977, due to his paranoid type schizophrenia.  In 
August 1977, the RO confirmed the prior denial of service 
connection.  The veteran did not appeal.  The August 1977 
decision became final.  38 U.S.C.A. § 7105.

In January 1979, the veteran submitted that it was not until 
he joined the Navy that he experienced troubles adjusting.  
He alleged that during service he experienced constant 
unnecessary harassment, characterized by being told to do 
things that were insignificant.  He felt that his personal 
privacy and mental state were abused because he had to do 
whatever he was told by those who outranked him.  He alleged 
that while he was on the ship he was denied the same 
privileges afforded to the white crew members.  He was not 
able to gather and communicate while he was working or listen 
to the music of his choice on his own portable radio.  He was 
the only black member in his division and the only fireman's 
apprentice, aside from his division officer.  He was 
constantly put in charge of others, even though he did not 
want the responsibility.  The aforementioned circumstances 
resulted in a great deal of nervousness and the only thing he 
wanted was to get out of the "white man's service."  The 
veteran demonstrated his intention to be released from 
service by going on unauthorized absences.  In a letter dated 
March 26, 1979, the veteran was informed that the appeal 
period had run with respect to the February 1976 decision and 
that decision was final.  The veteran was advised that in 
order to reopen his claim he had to submit new and material 
evidence and that without new and material evidence; no 
further action would be taken.  The veteran did not submit 
any additional evidence.

In April 1983, the veteran resubmitted his claim of 
entitlement to service connection for a nervous disorder.  He 
alleged that prior to his entry into service he did not have 
any emotional problems and that trying to cope with life on 
the ship had placed him under a great deal of stress.  In 
support of his claim, the veteran submitted lay statements 
from family members and friends indicating that they noticed 
a change in his personality after his period of service.  By 
means of a letter dated on April 29, 1983, the veteran was 
informed that his claim of entitlement to service connection 
for a nervous disorder had been previously denied on August 
19, 1977, and that if he wished to reopen his claim he would 
need to submit recent medical evidence, such as a doctor's 
statement, in addition to the statements he had submitted 
from his relatives and friends. 

In June 1983, Dr. Bailey indicated that he had seen the 
veteran for psychological testing on September 25, 1980, and 
for an interview on October 1, 1980.  Psychological testing 
included the Minnesota Multiphasic Personality Inventory 
(MMPI) and the Rotter Incomplete Sentences Blank.  His MMPI 
profile generally demonstrated elevated psychic distress with 
particular elevation on angry rebelliousness, bothered 
deviant thinking, and psychomotor acceleration.  His profile 
described him as one who is upset by the way his life is 
going and one who has characteristically poor behavioral and 
thinking skills in dealing with his world.  The responses to 
the Rotter reinforced the aforementioned description of 
rather longstanding poor adjustment and faulty cognitive and 
emotional development.  The October 1980 interview 
demonstrated rather clear behavioral and cognitive problems.  
He was passive and unclear as to what help he wanted to 
obtain and spent most of the time in passive resistance to 
questioning.  Dr. Bailey was unable to elicit much of the 
veteran's life history and nothing about his period of 
service.  He noted that the testing certainly demonstrated 
difficulties early in life but that was not uncommon among 
veterans showing symptoms of delayed stress from the war.  
Dr. Bailey was unable to render a definite diagnosis from the 
information he had available.  He indicated that a definite 
diagnosis would require a detailed history, particularly a 
history of the veteran's years just prior to his entry into 
service and his military records while in service.  The 
veteran canceled his second interview that had been scheduled 
for October 7, 1980, because he had watched a program that 
indicated that psychologists and psychiatrists had more 
problems than their patients.  Paranoid thinking was evident 
in that telephone conversation.

In July 1983, the RO held that the information furnished did 
not demonstrate entitlement to service connection for a 
nervous condition and concluded that the veteran's nervous 
condition was not incurred or aggravated during service.  In 
October 1983, the veteran submitted a timely notice of 
disagreement.  He indicated that since his period of service 
he had been unable to maintain employment because he felt 
like he was still in the military and taking orders.  
Additionally, he felt uneasy around white people.  A 
statement of the case (SOC) was issued in November 1983, the 
veteran duly perfected his appeal, and the matter was 
forwarded to the Board.  

In April 1985, the Board held that an acquired psychiatric 
disorder was not present in service and that schizophrenia 
was first clinically demonstrated many years after service.  
The Board reasoned that the service medical records only 
noted isolated complaints suggestive of nervousness and did 
not demonstrate a chronic psychiatric disorder.  It was noted 
that the veteran's enlistment examination had been negative 
for pertinent clinical findings.  The Board acknowledged the 
January 1970 report wherein the veteran reported nervous 
trouble and depression and excessive worry; however, physical 
examination, at that time, had not elicited any psychiatric 
abnormalities.  As to the August 1970 complaints of 
nervousness, dizziness, nausea, and vomiting, those were 
attributed to concerns regarding his family.  Additionally, 
the veteran's separation physical revealed no psychiatric 
pathology.  The Board acknowledged the lay testimony from 
friends and family members indicating that prior to his entry 
into service the veteran had been a quiet and normal young 
man and subsequent to service he was a different person and 
had trouble keeping jobs; however, his psychiatric disorder 
was not identified at separation nor was a psychiatric 
impairment objectively shown until years after service.  No 
psychiatric abnormalities were noted upon VA examination in 
May 1972.  Accordingly, it was not reasonable to relate the 
veteran's diagnosed psychosis with service or the applicable 
presumptive period.    

The veteran has asserted that there was CUE in the April 1, 
1985, Board decision.  Specifically, he argues that VA failed 
in their duty to assist because he was not afforded a VA 
examination.  At the time of the April 1985 Board decision, 
the record included in-service complaints of a nervous 
disorder, a subsequent diagnosis of schizophrenia, and sworn 
lay statements that his personality changed after his period 
of service.  He argues that VA committed CUE by denying his 
claim without first securing a medical opinion indicating 
that his schizophrenia was not related to military service.  
Notwithstanding, an alleged failure in the duty to assist may 
never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins; 
Caffrey; see also 38 C.F.R. § 20.1403(d)(2).  Therefore, 
although the veteran believes that if had been afforded a VA 
examination the examiner would have diagnosed him as having a 
psychiatric disability attributable to his period of service, 
this type of argument does not constitute CUE.

The veteran does not contend nor does the record show that 
the correct facts, as they were known at the time, were not 
before the Board.  The record included the veteran's service 
medical records, VA outpatient records, lay statements, and 
private treatment reports from Dr. S.B.  The Board concluded 
that service connection was not warranted on a direct or 
presumptive basis based on the evidence of record.  In this 
respect, the record did not include any medical opinion 
attributing the veteran's acquired psychiatric disability to 
service.  The veteran essentially disagrees with how facts 
were weighed or evaluated; however, to the extent that the 
veteran disagrees with how VA weighed this evidence, mere 
disagreement with the weighing of medical evidence does not 
amount to CUE.  See Russell, 3. Vet. App. at 313-14.

The veteran also asserts that 38 C.F.R. § 3.303 was 
incorrectly applied.  The veteran has alleged that there was 
CUE because he was required to have a military diagnosis and 
treatment for schizophrenia before VA would consider his 
claim of entitlement to service connection.  He alleges that 
VA should have applied the continuing symptomatology 
regulation of 38 C.F.R. 3.303(a) and held that the lay 
statements of record were evidence of continuing 
symptomatology such as to warrant the grant service 
connection.  The Board, however, finds that 38 C.F.R. § 3.303 
was correctly applied as well as the other pertinent laws and 
regulations that were in effect in April 1985.  

The laws and regulations in effect in April 1985 provided 
that in order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 C.F.R. § 3.303 (1985).  Where a 
veteran who served for 90 days or more during a period of war 
(or during peacetime service after December 31, 1946) 
developed a psychosis to a degree of 10 percent or more 
within one year from separation from service, such diseases 
might be presumed to have been incurred in service even 
though there was no evidence of such disease during the 
period of service.  This presumption was rebuttable by 
affirmative evidence to the contrary.  See 38 C.F.R. §§ 
3.307, 3.309 (1985).  Service connection might also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
established that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service was not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).

In view of the foregoing, the Board finds that VA law and 
regulations were properly applied in the April 1985 Board 
decision.  In April 1985, the Board concluded the service 
medical records did not show a psychiatric disorder nor was 
there evidence of a psychiatric disorder within one year of 
service.  Although the record contained a post-service 
diagnosis of schizophrenia, the Board determined that all the 
evidence, including that pertinent to service, established 
that the disease was not incurred in service.  The record did 
not include evidence of schizophrenia within a year of his 
discharge from service.  At that time, the Board relied on 
the findings in the service medical records and post-service 
medical records.  The Board's determination was supported by 
the record in existence at that time.

The Court has stated that a claim for service connection 
generally requires competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The record as it stood in April 1985 did not contain evidence 
of a psychiatric disorder in service or within the first 
post-service year.  Moreover, the veteran's private treatment 
provider was unable to provide a diagnosis.  Additionally, 
the record did not contain any medical nexus to service.  
Thus, although there was a post-service diagnosis, the 
Board's finding that the competent and probative evidence 
established that it was unrelated to service was supported by 
the record at that time.  Therefore, the Board properly 
applied the pertinent VA law and regulations, including 38 
C.F.R. § 3.303(d).

The veteran has also argued a Colvin violation because in its 
denial of entitlement to service connection for an acquired 
psychiatric disability VA essentially rendered a medical 
conclusion.  In its decision in Colvin v. Derwinski, 1 Vet. 
App. 191, 195 (1991), the Court held that VA's adjudicators 
did not have the expertise to render medical opinions on 
diagnosis and etiology.  This decision, however, is not 
applicable to the Board's decision in 1985 which was rendered 
prior to the establishment of the Court in 1989.  See 
VAOPGCPREC 12-95 (May 10, 1995) (held that it was not CUE 
when a VA decision, issued prior to a ruling by the Court, 
did not follow the subsequent precedent opinion of the 
Court).  The veteran alleges that the April 1985 Board 
decision should have been supported by a VA medical 
examiner's opinion.  Again, any failure in assisting the 
veteran cannot be grounds for a finding of CUE.

The veteran has also alleged that the Board committed CUE 
when it failed to provide adequate reasons and bases as to 
why the veteran's testimony and numerous lay observations 
lacked credibility merely because they were not corroborated 
by contemporaneous medical records during service or within 
the presumptive period.  The Board, however, finds that the 
April 1985 decision did discuss the evidence of record, to 
include the veteran's service medical records, the post-
service diagnoses and treatment for a psychiatric disorder, 
as well as the lay statements of record from friends and 
family members.  Even accepting, for the sake of the 
veteran's argument, that the April 1985 Board decision may 
have been bolstered if it had more thoroughly discussed the 
lay statements and their credibility, it is not absolutely 
clear that a different result would have ensued if a more 
thorough discussion had been included.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403.

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the April 1985 Board 
decision.   Additionally, the Board holds that the April 1985 
Board subsumes the prior June 1972, February 1976, and August 
1977 rating actions.  Accordingly, the veteran's motion is 
denied.


ORDER

The motion for revision of the April 1, 1985, Board decision 
on the basis of CUE is denied.



                       
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



